DETAILED ACTION
Receipt of Arguments/Remarks filed on June 10 2022 is acknowledged. Claims 5-10, 14, 22-23 and 29-33 were/stand cancelled. Claims 12-13 were amended. Claims 1-4, 11-13, 15-21, 24-28 and 34  are pending. Claims 18-21, 24-28 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without  traverse in the reply filed on December 6 2021. Claims 1-4, 11-13 and 15-17 are directed to the elected invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Objections/Rejections
The amendments filed June 10 2022 have overcome the objection of claims 12-13.  The names are spelt out the first time they appear. 
Sequence Listing in Claim
	In order to be fully responsive to this Office action, Applicants must comply with the sequence rule as stated.  Here, claim 13 includes a sequence with 4 or more amino acids but does not include the corresponding sequence identifier.  Therefore, claim 14 needs to include the sequence identifier.  See MPE 2422.
	The examiner notes that the specification on page 6 (paragraph 0022) correctly identifies the sequence in conjunction with the amino acid listing.
  
Claim Objections
Claim 2 is objected to because of the following informalities:  the recitation R1 and R3 are missing before the species listing in lines 3 and 6.   Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hellio et al. (Macromol. Symp., 2006) in view of Alge et al. (Biomacromolecules, 2013, cited on PTO Form 1449) and Nichol et al. (Biomaterials, 2010).  
Applicant Claims
	The instant application claims a hydrogel comprising a first polymer and a second polymer, wherein the first polymer and the second polymer are the same polymer and are both gelatin, wherein the first polymer is connected to the second polymer by linkers of formula (A).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hellio et al. is directed to physically and chemically crosslinked gelatin gels.  It is taught that gelatin gels are widely used.  Gels include physical gel and a chemical gel.  A chemical gel results from the crosslinking of the chains induced by reagents which are added to an aqueous solution.  Hydrogels are formed where by physical and chemical crosslinking of the chains are present (page 23, left column).  Figure 1 shows an example of a chemical crosslinked gelatin.  Crosslinks provide a more efficient contribution to elasticity.  Hydrogels have a higher modulus than physical gels, this is because the crosslinks provide more rigid junctions (figure 5 and page 27).  Various modulus strengths are reported ranging from 230-2260 Pa (pages 26-27).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Hellio et al. teaches hydrogels from gelatin include both physical and chemical crosslinks, Hellio et al. does not expressly teach crosslinking the gelatin with a linker of formula A as claimed.   However, this deficiency is cured by Alge et al. and Nichol et al.
	Alge et al. is directed to synthetically tractable click hydrogels for three dimensional cell culture formed using tetrazine-norbornene chemistry.  Due to their high water content, excellent mass transport properties, and soft tissue like elasticity, hydrogels have emerged as diverse materials for cell encapsulation and tissue engineering (page 949, first paragraph).  Several strategies have been described in the literature for encapsulating cells within covalently crosslinked, ECM-mimetic PEG hydrogels (page 949, second paragraph).  Taught is a Diels-Alder click reaction between tetrazine and appropriate dienophile (e.g. norbornene) that would have many of the same benefits as SPAAC (strain promoted azide-alkyne cycloadditions) but with simpler synthetic routes, if the kinetics of the crosslinking chemistry were fast and compatible with cellular encapsulation (page 950, left column).  Scheme 1 shows the synthesis of PEG-tetrazine.  Figure 2 shows the click coupling between the PEG-tetrazine and the norbornene functionalized peptide.  It is taught that the tetrazine-norbornene click reaction is a powerful new cross-linking chemistry to synthesize hydrogels (page 953, first paragraph).  Encapsulation of human mesenchymal stem cells is taught (page 950, left column, second complete paragraph).  
	Nichol et al. is directed to cell-laden microengineered gelatin methacrylate hydrogels.  While some hydrogels, such as polyethylene glycol or hyaluronic acid, can have stronger mechanical properties and excellent encapsulated cell viability, cells typically cannot bind to, nor significantly degrade these materials.  This lack of cell-responsive features greatly limits the ability of the cells to proliferate, elongate, migrate and organize into higher order structures.  The addition of Arg-Gly-Asp (RGD) has been shown to improve cell binding and spreading (pages 5536-5537, bridging paragraph).  Gelatin is comprised of modified natural ECM components, making it a potentially attractive material for tissue engineering applications.  Gelatin is inexpensive, denatured collagen that can be derived from a variety of sources while retaining natural cell binding motifs such as RGD as well as MMP-sensitive degradation sites (page 5537, left column, second paragraph).  Crosslinking of gelatin is shown in figure 1.  The crosslinker (methacrylic anhydride) is attached to nitrogens on the gelatin (page 5537).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Hellio et al., Alge et al. and Nichol et al. and utilize the tetrazine-norbornene Diels-Alder chemistry in order to crosslink gelatin.  One skilled in the art would have been motivated to utilize this type of chemistry and linker in order to couple the gelatin.  Since gelatin needs to be crosslinked to form a hydrogel as taught by Hellio et al. and the Diels-Alder reaction is one way to form polymeric hydrogels as taught by Alge et al., one skilled in the art would have been motivated to utilize this crosslinking for the advantages taught by Alge et al.  Since gelatin is known to be useful in encapsulating cells as taught by Nichol et al., there is a reasonable expectation of success as Alge et al. teaches the Diels-Alder reaction is utilized to make hydrogels with this function.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Hellio et al., Alge et al. and Nichol et al. and encapsulate mesenchymal stem cells.   Since Alge et al. and Nichol et al. both recognize that the hydrogels can encapsulate cells, it would have been obvious to one of ordinary skill in the art to encapsulate any type of cell such as mesenchymal stem cells which are taught by Alge et al. as a specific type of cell which can be encapsulated by hydrogels.  Since gelatin hydrogels encapsulate cells as taught by Nichol et al. there is a reasonable expectation of success.  
	Regarding the claimed structure of the linker, Nichol et al. recognizes that crosslinkers bind to nitrogens on gelatin.  Looking at figure 1d of Alge, when this Diels-Alder chemistry is utilized to crosslink gelatin, the PEG is gelatin and would possess the NH of the claimed linker. The peptide is gelatin and would possess the NH.  
	Regarding claims 11-12, as taught by Nichol et al., gelatin contains RGD.  It would have been obvious to one skilled in the art to choose gelatin with this cell binding motif as it is natural to gelatin and it is useful for improved cell binding as taught by Nicol et al.  
	Regarding claim 15, Hellio et al. teaches that the crosslinking affects the elasticity.  Thus, depending on the desired elasticity, one skilled in the art would manipulate the concentration of the crosslinking density as well as the location to achieve the desired elasticity.  

Claims 1-4, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hellio et al. in view of Alge et al. and Nichol et al. as applied to claims 1-4, 11-12 and 15-17 above and in further view of Chung et al. (US Patent No. 8691195).
Applicant Claims
	The instant application claims the cell adhesive peptide comprises the amino acid sequence RGDC.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Hellio et al., Alge et al. and Nichol et al. are set forth above.  Nichol et al. teaches that gelatin contains the cell adhesive peptide RGD.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Hellio et al. teaches gelatin which as taught by Nicol et al. contains RGD, Hellio et al. does not expressly teach gelatin with an RGDC cell adhesive sequence.   However, this deficiency is cured by Chung et al. 
	Chung et al. is directed to peptide having activity of transforming growth factor and production method therefor.  Cell adhesion amino acid sequences known to those ordinarily skilled in the art include RGD, RGDC, etc. (column 3, lines 7-15).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hellio et al., Alge et al., Nicol et al. and Chung et al. and utilize gelatin with an RGDC sequence.  One skilled in the art would have been motivated to utilize this sequence as it is a known cell adhesion amino acid sequence as taught by Chung et al.   When desiring the formation of a hydrogel with cell adhesion properties as taught by Alge et al. and Nichol et al., it would have been obvious to include amino acid sequences with this property.  

Response to Arguments
Applicants’ arguments filed June 10 2022 have been fully considered but they are not persuasive. 
Applicants argue that the instantly claimed hydrogel possess numerous desirable properties that are not present in the hydrogels known in the art.  Applicants refer to various different properties of the hydrogel. Applicants argue the present invention is based on the surprising discover that the linkers of formula A are particularly well suited for preparing gelatin hydrogels that are effective for encapsulating cells and proteins.  It is argued that the specification explains the advantages of the click reagents.  It is argued that as shown in figure 9, cells encapsulated in Tz-Nb gelatin hydrogels retained high viability after 3D encapsulation.  It is argued that Hellio does not teach the instantly claimed linker.  Nichol teaches a different crosslinking agent. Alge teaches the instantly claimed crosslinker but with two different chemical moieties.  It is argued that the instant claims provides a composition which is inexpensive because of the polymer utilized.  It is argued that this single polymer system allows for significantly decreasing complexity and cost of the material system.  It is argued that one skilled in the art would not have combined the references as proposed by the examiner because Nicol already teaches the methacrylate crosslinked hydrogels are successful.  It is argued that Nicol teaches away from substituting the photopolymerizable crosslinks described therein for the Tz and Nb based crosslinks as Nichol teaches that hydrogel prepared with the PEG with added ECM degradation like Alge are associated with disadvantages.  Since the Tz and Nb are not photopolymerizable, they are associated with disadvantage as taught by Nichol.  Applicants argue that it is improper to combine references where the references teach away from their combination.  It is argued that there is not a reasonable expectation of success.  
Regarding Applicants’ first arguments, regarding the various properties of the hydrogels argued by Applicants, it is noted that the features upon which applicant relies (i.e., finely tuning, nontoxic, more stretchable, stronger and tougher, structural integrity for months) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regarding figure 9,  while this figure shows encapsulation, instant claim 1 doesn’t require encapsulation.  Additionally, this figure and data merely show that the hydrogel is capable of encapsulating cells.  There is no comparative showing an unexpected or unobvious effect of the specifically claimed hydrogel compared to other crosslinked gelatins.  Same thing with the arguments that the particularly claimed hydrogel is cheaper and simpler.  The primary reference Hellio et al. already teaches chemically crosslinking gelatin.  That is crosslinking the same polymer as claimed.  Additionally, this reference teaches that the crosslinks provide a more efficient contribution to elasticity suggesting the crosslinked gelatin is more stretchable.  Alge et al. teaches that the Diels alder Tz and Nb coupling reaction allow for the formation of crosslinks with a simpler synthetic route.  So the cited prior art already teaches this advantage.  Regarding the claimed teaching away, Note: MPEP 2143.01:  If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) (emphasis added). Here the prior art invention being modified is Hellio et al. Therefore, the rejection is not based on modifying the crosslinks of Alge et al. but utilizing the crosslinks of Alge et al. in the invention of Hellio et al.  Hellio et al. generally teaches hydrogel formation with both physical and chemical crosslinks of gelatin.  While there might be other known chemical crosslinking methods such as the acrylates of Nichol, this does not make the use of Tz and Nb less obvious.  Both are equally obvious.  “Disclosure of a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. v. Biocraft Laboratories, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The disclosure on page 5543 in Nichol is specifically discussing micropatterning.  It is stated that PEG hydrogels produced by Michael-type addition may be difficult to micropattern in comparison to photopolymerizable material.  Additionally, this section is arguing that gelatin has similar or better cell-responsive characteristics as PEG.  Therefore, this reference suggests the use of gelatin over PEG.  The examiner cannot agree that this section teaches that the photopolymerization crosslinks are better than the crosslinking in Alge et al. See In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994) (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”).   Additionally, the rejection is not based on the incorporation of the teachings of Nichol into Alge et al., the rejection is based on the incorporation of cells into the hydrogels of Hellio et al.  Since some hydrogels, such as polyethylene glycol, lack cell-responsive features as taught by Nichol et al. Nichol et al. provides motivation to choose gelatin (its inexpensive and can be derived from a variety of natural sources while retaining natural cell binding motifs) for incorporation of cells.  Therefore, the examiner cannot agree that Nichol et al. teaches away from using the crosslinking method of Alge et al.  The examiner cannot agree that there isn’t a reasonable expectation of success.  The art suggests crosslinking gelatin to form hydrogels.  Hydrogels with gelatin are known to encapsulate cells as taught by Nichol.  Furthermore, this gel naturally contains cell binding and spreading motifs as taught by Nichol et al.  The Diels-Alder click reaction between tetrazine and norbornene is simpler to use than other crosslinking motifs and the kinetics of the chemistry is fast and compatible with cellular encapsulation as taught by Alge et al.  
Applicants argue that (2) the supplementary materials of Alge describes the functionalization of the CM mimetic peptide with carboxylated functionalized Nb.  These page describe a special coupling reaction that was require to couple 5-norborene-2-carboxylic acid to the N terminus and/or the ε amine of lysine.  It is argued that the other nitrogens of the ECM peptide  did not react.  It is argued that based on Alge and contrary to the examiner’s assertion, one skilled in the art would not believe that free amino groups present in gelatin may be readily coupled to Tz and Nb.  It is argued that Alge provides no teaching how to efficient attach Tz and Nb to gelatin.  It is argued that the examples of the instant specification utilize different chemistry to attach Tz and Nb to gelatin.  
Regarding Applicants’ second arguments, firstly the instant claims do not require any particular type of chemistry to form the interaction between the gelatin and the linker.  Therefore, the different chemistries utilized in the instant specification does not distinguish the instant claims from the prior art.  One of ordinary skill in the art would be apprised of basic chemical reactions to couple an amine to a carboxylic acid.  Section 1.4 of the supplemental material (which is attached to this office Action) shows that the peg-amine was couple to Tz-COOH using a standard coupling reaction. The examiner cannot agree that replacement of PEG with gelatin would not allow for a similar type of reaction.  Looking to section 1.5 which discusses formation of the di-norbornene peptide crosslinker, the use of different protecting groups on the respective nitrogens, allows for selection of the specific nitrogens which can be coupled to the norbornene as this section specifically states the Dde protection group was removed from the C-terminal Lys residue.  It then states that the norbornene was coupled to this nitrogen and the deprotected ε amine of the C-terminal Lys.  This indicates that these are the two nitrogen atoms which are deprotected and available for coupling.   The coupling process (HBTU and 4-methylmorpholine) is a standard coupling reaction.  Section 1.8 shows attaching norbornene to BSA.  This reaction utilized another standard coupling reaction with DCC.  Thus, the reference teaches known coupling reagents utilized between a nitrogen and a carboxylic acid for attachment of the Tz and Nb.  
Applicants argue that (3) the non-obviousness of the invention is further evidenced by the unexpected result associated with the invention.  It is argued that paragraph 0048 of the specification states the unexpectedness. It is argued that the claimed hydrogels also offer other advantages such as that states in paragraph 0043.
Regarding Applicants’ third argument, in order establish an unexpected result applicants must first establish the expected effect and then demonstrate how their invention, commensurate in scope with the claims, is unexpected.  There is no comparison (i.e. to other crosslinked gelatins) establishing the unexpected result.  Secondly, the fact that the use of gelatin is cheaper is neither unexpected nor unobvious.  Nichol et al. teaches that gelatin is inexpensive.  Hellio et al. teaches crosslinking gelatin.  Therefore, this is not a new or novel concept. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616